Citation Nr: 0936709	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-26 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment for unauthorized medical expenses for 
services rendered at Florida Hospital from October 21 to 
October 22, 2005.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1983 to 
April 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 administrative decision issued by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Tampa, Florida which granted payment for emergency services 
rendered at Florida Hospital on October 20, 2005.  Payment 
for emergency service rendered at that facility on October 
21, 2005 and October 22, 2005 was denied as it was determined 
that the Veteran was stable for transport to a VA facility.

The Veteran testified before the undersigned at an August 
2009 Video Conference hearing.  A transcript has been 
associated with the claims file.


FINDINGS OF FACT

1.  At the time of his October 20, 2005 hospitalization, the 
Veteran was service-connected for posttraumatic stress 
disorder and had been granted a total rating due to 
individual unemployability.

2.  Prior authorization from VA for the emergency medical 
treatment rendered from October 20, 2005 to October 22, 2005 
by Florida Hospital was not obtained.

3.  A prudent lay person would have reasonably expected that 
delay in seeking immediate medical attention on October 20, 
2005 would have been hazardous to life or health.

4.  A VA or other federal facility/provider was not feasibly 
available to provide the necessary medical care.

5.  There is no evidence that the Veteran has other health 
insurance which could have paid for a portion of his 
emergency medical treatment.

6.  There is no competent medical evidence establishing that 
the evaluation and treatment during the period from October 
21, 2005 to October 22, 2005 was not for a continued medical 
emergency of such a nature that the Veteran could not have 
been safely discharged or transferred to a VA or other 
Federal facility.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses for 
services rendered at Florida Hospital from October 21, 2005 
and October 22, 2005 have been met. 38 U.S.C.A. §§ 1703, 
1725, 1728 (West 2002 & Supp. 2009); 38 C.F.R. §§ 17.52, 
17.54, 17.120, 17.1000, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the Veteran in 
substantiating the instant claim.

Applicable Laws and Statutes

In adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the Veteran received in a private facility on from 
October 20, 2005 until October 22, 2005.  See 38 U.S.C.A. § 
1703(a); see also 38 C.F.R. § 17.54. This is a factual, not a 
medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that emergency 
medical care received from a non-VA hospital requires 
authorization pursuant to 38 C.F.R. § 17.54.  In this case, 
there is no evidence that the Veteran obtained proper 
authorization for payment of the private medical expenses he 
incurred on from October 20, 2005 until October 22, 2005.  
The Veteran has never asserted that such authorization was 
requested and there is no evidence of record suggesting that 
any such authorization was given.  Similar to the Smith case, 
specific formalities which must be followed under 38 C.F.R. § 
17.54 were not complied with, as a result of which proper 
authorization from VA was not obtained.

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.  In this 
case, it is not contended that the Veteran obtained prior 
authorization for the private medical treatment on between 
October 20, 2005 and October 22, 2005 from a VA employee with 
appropriate authority.  Accordingly, payment is not warranted 
for expenses incurred in conjunction with that treatment 
under 38 U.S.C.A. § 1703.

A second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary "may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment."  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a).

Pursuant to 38 U.S.C.A. § 1728(a), VA may reimburse veterans 
entitled to hospital care or medical services for the 
reasonable value of such services that are provided by a non-
VA facility if: (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran for an adjudicated service-connected 
disability, for a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability, for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or for any illness, injury, or dental condition 
in the case of a veteran who is a participant in a vocational 
rehabilitation program and is medically determined to have 
been in need of care or treatment to make possible such 
veteran's entrance into a course of training, or prevent 
interruption of a course of training, or hasten the return to 
a course of training which was interrupted because of such 
illness, injury, or dental condition; and (3) VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a)(1)-(3).  All three statutory requirements must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone, 10 Vet. App. at 547.  

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may also be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part); (c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability). 
38 C.F.R. § 17.1002.

The Board is also aware that the law has recently been 
amended to provide reimbursement for a veteran's unauthorized 
emergency treatment under 38 U.S.C.A. §§ 1725, 1728.  Pub. L 
110-387, Oct. 10, 2008, 122 Stat 4110, § 402.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). The new law became effective on October 10, 2008.  The 
events in the current appeal occurred long before the 
effective date of the new legislation.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis


On October 20, 2005, the Veteran began to experience severe 
lower back pain and presented to the Emergency Department at 
Florida Hospital for treatment.  Reimbursement for services 
rendered on October 20, 2005 has already been approved.  He 
reported that his back pain was "10/10."  Physical 
examination revealed bilateral flank pain and he was 
immobilized using a long board.  A kidney ultrasound revealed 
a solid left lower pole kidney mass without evidence of a 
stone.  An impression of a left kidney solid mass with 
possible malignant mass made, and a urology consultation was 
ordered.  The Veteran was to continue to analgesics and 
muscle relaxants.  

An Emergency Department treatment record shows a clinical 
impression of acute low back pain and noted that the 
Veteran's condition was "stable" rather than "unchanged," 
"improved" or "critical."  The Veteran was admitted for 
further treatment.  This treatment note was not time stamped, 
and it is not clear if the additional testing was performed 
before or after hospital admission.

Continued flank pain was noted on October 21, 2005.  A pelvic 
computed tomography (CT) scan revealed an impression of 
lumbosacral spondylosis and degenerative changes of the left 
sacroiliac joint, among other conditions.  The etiology of 
the Veteran's flank pain was "unclear."

An October 22, 2005 treatment note indicated that the most 
likely etiology of the Veteran's flank pain was a small 
fracture on the left side of the 11th rib.  A second 
treatment note indicated that there was no urologic pathology 
and that the Veteran had no new complaints.

A discharge summary dated on October 22, 2005 indicates that 
the Veteran was admitted due to complaints of left flank 
pain.  A CT was found to be abnormal and a renal ultrasound 
found a likely hypervascular area with no obvious pathology 
and no necessary follow-up.  The likely etiology of his flank 
pain was a left nondisplaced rib fracture.  He was prescribed 
Percocet to treat this condition.  He was noted to be 
"stable for [follow-up] upon his return to New York" with 
his primary care VA physician.

During his August 2009 hearing, the Veteran testified that he 
was on vacation in Orlando, Florida when he had an attack of 
excruciating back pain so severe he could not get off the 
coach and into a vehicle.  He was transported to the hospital 
in an ambulance and given pain medication in the emergency 
room.  

He further testified that after being hospitalized for two 
days, he immediately traveled back to his hometown for 
treatment at his local VA facility.  He recalled not being 
very coherent while in the hospital due to the pain 
medication he was given.  The nearest VA hospital to where he 
was located was in Tampa, Florida, approximately three hours 
away.  His plane trip home was approximately three or four 
hours.  He also reported that his local VA facility later 
discovered that he had a tumor in the area between his lungs 
and his ribcage and it was subsequently removed.

There is no evidence or contention that the treatment on 
October 21, 2005 and October 22, 2005 was for the service 
connected disability or non-service connected condition 
associated with and held to be aggravating the service 
connected condition; although he is in receipt of a total 
rating, there is no indication that this has been adjudicated 
as permanent.  Accordingly, reimbursement under 38 U.S.C.A. § 
1728 is legally precluded.  38 C.F.R. § 17.120

The Board finds the Veteran's account of the events leading 
to his emergency hospitalization to be credible.  A prudent 
lay person under similar circumstances experienced by the 
Veteran would reasonably have believed that immediate 
treatment was necessary, that a delay in the treatment would 
have been hazardous to his life, and that it was not feasible 
to go to a VA or other Federal facility.  There is no 
evidence that the Veteran is covered by a health-plan 
contract for payment or reimbursement which would cover the 
costs of this hospitalization.

In addition, there is conflicting evidence as to whether the 
Veteran was stabilized and capable of being safely discharge 
or transferred to a VA facility.  His treating physician 
noted that he was stabilized on October 22, 2005 and suitable 
for discharge and air travel home.   However, the October 20, 
2005 emergency department provider designated the Veteran's 
condition as "stable" prior to his admission into the 
hospital.  

It appears that this designation may indicate that the 
Veteran was suitable for admission in the hospital rather 
than suitable for discharge home or to another facility, as 
he underwent several tests and further treatment over the 
course of the next two days.  

The opinion as to whether the Veteran was stable of the 
October 22, 2005 treating physician is therefore more 
probative than the October 20, 2005 emergency department 
physician opinion.  No other competent medical opinions 
regarding when the Veteran was stable for safe discharge or 
transport to a VA facility are contained in the claims file.

Payment for treatment rendered at Florida Hospital on October 
21, 2005 and October 22, 2005 is therefore warranted.  All 
reasonable doubt has been resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to reimbursement for unauthorized medical 
expenses incurred at Florida Hospital from October 21 to 
October 22, 2005 is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


